Motion by petitioner to strike the respondent’s name from the roll of attorneys and counselors at law on the ground that his conviction of a felony (violation of US Code, tit 18, § 201, subd [fj, offering unlawful gratuities) in the United States District Court for the Eastern District of Michigan, Southern Division, on July 6, 1976, automatically disbarred him. Motion granted. Respondent Leo Doni*1188gan, admitted to practice before the Bar by this court on February 21, 1939, was disbarred as of the date of said conviction. The Clerk of this court is directed to strike his name from the roll of attorneys and counselors at law forthwith (Matter of Chu, 42 NY2d 490). Hopkins, J. P., Latham, Rabin, Gulotta and Shapiro, JJ., concur.